Citation Nr: 0120820	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  99-00 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated 70 percent disabling. 

2.  Entitlement to a temporary total rating for the period 
from August 11, 1995 to August 31, 1995, based on VA 
hospitalization in excess of 21 days for a service-connected 
disability pursuant to 38 C.F.R. § 4.29 (2000). 

3.  Entitlement to a temporary total rating for the period 
from September 1, 1995 to November 28, 1995, based on alleged 
hospital treatment at a facility known as Copin House in 
excess of 21 days for a service-connected disability pursuant 
to 38 C.F.R. § 4.29 (2000). 

4.  Entitlement to an effective date earlier than January 2, 
1996, for assignment of a 100 percent schedular rating for 
PTSD.  





REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from November 1963 to July 
1967.  

The appeal arises from the October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, in pertinent part granting an increased 
disability evaluation for service-connected PTSD from 10 to 
30 percent; denying a temporary total rating based on VA 
hospitalization in excess of 21 days for a service-connected 
disability pursuant to 38 C.F.R. § 4.29 (2000) for the period 
from August 11, 1995 to August 31, 1995; and denying a 
temporary total rating based on alleged hospital treatment at 
a facility known as Copin House in excess of 21 days for a 
service-connected disability pursuant to 38 C.F.R. § 4.29 for 
the period from September 1, 1995 to November 28, 1995.  

As regards the claims for temporary total ratings pursuant to 
38 C.F.R. § 4.29 (2000) for the periods from August 11, 1995 
to August 31, 1995, and from September 1, 1995 to November 
28, 1995, the Board of Veterans' Appeals (Board) has 
identified an inextricably intertwined issue, raised by the 
evidence, which necessitates holding these two issues in 
abeyance.  By this decision, the Board grants a 100 percent 
schedular rating for PTSD.  The inextricably intertwined 
issue is one of entitlement to an effective date for the 
award of a 100 percent schedular rating for PTSD earlier than 
January 2, 1996.  

In the course of appeal, in February 1999, the veteran 
testified at a hearing before a hearing officer at the RO.  A 
transcript of that hearing is included in the claims folder.  

In a VA Form 9, received in December 1998, the veteran had 
requested a hearing before a member of the Board at the RO.  
However, by a letter received by facsimile transmission in 
May 2000, the veteran's representative canceled the veteran's 
request for a hearing before a member of the Board.  

In February 1999, the veteran submitted a claim for secondary 
service connection for alcohol and substance abuse for 
purposes of entitlement to VA medical treatment.  That claim 
has not yet been decided by the RO and is accordingly 
referred to the RO for appropriate action.  

In an October 1999 submission, the veteran's representative 
requested dependent's education assistance benefits under 38 
U.S.C. Chapter 35.  That claim has not been addressed by the 
RO and, as such, is referred to the RO for appropriate 
action.  

Following the February 1999 RO hearing, there was a hearing 
officer's decision in October 1999, which raised the rating 
for PTSD from 30 percent to 70 percent disabling effective 
January 2, 1996, granted a total rating for compensation 
purposes based on individual unemployability effective 
January 2, 1996, and continued the denial of the temporary 
total rating claims discussed above.  



FINDINGS OF FACT

1.  The veteran's only compensable service-connected 
disability is PTSD, evaluated by the RO as 70 percent 
disabling.  

2.  The current formal claim for an increased rating for PTSD 
was received by the RO on January 2, 1996.  

3.  The veteran's PTSD results in total social and industrial 
impairment.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.16(c), 4.132, Diagnostic Code 9411 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to his claim.  The RO requested all relevant treatment 
records identified by the appellant, and no further pertinent 
records are shown to exist as regards the issue of 
entitlement to an increased rating for PTSD.  The current 
record contained within the claims folder, inclusive of both 
VA and Social Security Administration records as well as 
private medical records, presents an informed, thorough 
evaluation of the veteran's level of disability with regard 
to the issue being decided by the Board on the merits.  The 
VA has satisfied its duties to notify and to assist the 
appellant in this case.

The veteran's current claim for an increased rating for PTSD 
was received on January 2, 1996.  In that claim the veteran 
informed that he became totally disabled on November 2, 1991, 
and that he had been awarded Social Security disability 
benefits in March 1993.  

In the course of the veteran's appeal the rating criteria for 
psychiatric disorders was changed effective November 7, 1996.  
38 C.F.R. § 4.132 (1996); 38 C.F.R. § 4.130 (2000).  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

In January 1996, when the formal claim for an increased 
rating was received, the provisions of 38 C.F.R. § 4.16(c) 
(1995) were in effect.  This regulation provided that, where 
the only compensable service connected disorder was a mental 
disorder, rated 70 percent disabling, and such mental 
disorder precluded the veteran from securing and following a 
substantially gainful occupation, a 100 percent schedular 
evaluation should be assigned under the appropriate 
diagnostic code.  

By an October 1999 rating action, the RO has granted the 
veteran a total disability rating for compensation purposes 
based on individual unemployability (TDIU).  The RO's award 
of TDIU was predicated, at least in part, on the Social 
Security Administration's award of disability benefits based 
on unemployability due to a psychiatric disorder.  Medical 
records held by the Social Security Administration were 
received into the claims folder in July 1998.  In an October 
1999 report of contact, the Social Security Administration 
informed that the March 1993 Social Security Administration 
decision to award the veteran disability benefits based on 
unemployability, was based on the veteran's unemployability 
due to an anxiety disorder.  

In addition to PTSD rated 70 percent disabling, the veteran 
has service connection for residuals of fracture of the left 
humerus and a gunshot wound scar of the right scapula area, 
each evaluated as noncompensably disabling.  

As determined by the RO in its October 1999 award of TDIU, 
the veteran's service-connected psychiatric disorder, 
characterized as PTSD, precludes the veteran from securing 
and following substantially gainful employment.  That is the 
standard under 38 C.F.R. § 4.16(c) (1995) by which the 
veteran is entitled to a total schedular rating for his 
service-connected PTSD.  Accordingly, a total schedular 
rating for PTSD is warranted.  


ORDER

A 100 percent rating is granted for PTSD, subject to the law 
and regulations governing the payment of monetary awards.  


REMAND

By an October 1999 RO hearing officer decision, the veteran 
was granted a 70 percent schedular rating for PTSD effective 
from January 2, 1996.  The Board's decision hereinabove 
serves to raise that rating to a 100 percent schedular rating 
effective that same date.  At this point, the earlier 
effective date issue is raised by the evidence.  

The effective date for entitlement to an increased rating for 
a service-connected disorder is the earliest date on which it 
is factually ascertainable that an increase has occurred 
provided a claim is received within one year of such date.  
Otherwise the effective date for such an increased rating is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5010 (a), (b)(2) 
(West 1991 & Supp 2001); 38 C.F.R. § 3.400 (o)(2) (2000); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  

As regards informal claims for increased ratings for service-
connected disorders, VA medical records are considered to 
represent such informal claims, and VA medical records are 
considered to be constructively of record in the claims 
folder on the dates they are created.  Private clinical 
records are deemed to be a part of the claims folder on the 
dates they are received by the RO.  38 C.F.R. § 3.157(b) 
(2000); See Bell v. Derwinski, 2 Vet. App. 611 (1992), Damrel 
v. Brown, 6 Vet. App. 242 (1994).  

Currently the claims folder contains a record of VA 
hospitalization from August 11, 1995, to August 31, 1995.  
The Board considers the August 1995 VA hospitalization report 
to be an informal claim for an increased rating for PTSD.  
While the Board has granted an increased rating for PTSD to 
100 percent, it will not address in the first instance the 
question of an earlier effective date for that increased 
rating, because the issue was raised by the evidence and has 
not been formally considered by the RO.  Accordingly, the RO 
must adjudicate in the first instance the veteran's claim for 
an effective date earlier than January 2, 1996, for 
assignment of a 100 percent schedular rating for PTSD.  

As stated in the Introduction to this decision, supra, the 
claims of entitlement to temporary total ratings pursuant to 
38 C.F.R. § 4.29 (2000) for the periods from August 11, 1995 
to August 31, 1995, and from September 1, 1995 to November 
28, 1995, are held in abeyance pending an RO determination of 
the effective date for the 100 percent schedular disability 
rating for PTSD, because if a 100 percent rating were to be 
assigned effective August 11, 1995, it would render moot 
these appealed claims for contemporaneous temporary total 
ratings.  The temporary total rating claims are held in 
abeyance because the U.S. Court of Appeals for Veterans 
Claims (Court) has held that a claim which is inextricably-
intertwined with another claim which remains undecided and 
pending before the VA must be adjudicated prior to a final 
order on the pending claim, so as to avoid piecemeal 
adjudication.  Harris v. Derwinski, 1 Vet.App. 180, 183 
(1991).  

In June 2001, in a brief submitted to the Board in the 
veteran's behalf, the veteran's representative pointed out 
that 38 C.F.R. § 4.29 (g) (2000) provides for referral to the 
Director, Compensation and Pension Service, of claims for 
temporary total disability ratings based on hospitalization 
for service-connected disorders where the claims are 
otherwise meritorious, but the veteran is discharged from the 
hospital with less than the required number of days, and 
where the veteran nonetheless needed post-hospital care and 
prolonged convalescence.  The veteran's representative 
contends that such is the case for the veteran's period of VA 
hospitalization from August 11, 1995 to August 31, 1995.  The 
veteran's representative further argues that the veteran's 
stay at the Copin House during the period from September 1, 
1995 through November 28, 1995, with treatment for the 
veteran's PTSD during that period, was the equivalent of 
hospitalization for that entire period for purposes of 
entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.29.  If not rendered moot by a contemporaneous grant of a 
100 percent schedular rating for PTSD, these claims must be 
addressed by the RO, with a determination as to whether 
referral to the Director, Compensation and Pension Service is 
appropriate.  In this regard the Board has noted that the VA 
hospitalization in August 1995 was for a period of 21 days as 
distinguished from a period in excess of 21 days.  The RO has 
placed a copy of a February 18, 1993 opinion from the 
Director of the Compensation and Pension Service in the 
claims folder.  It states that the level of care at Copin 
House does not equate to hospitalization or post hospital 
care and a prolonged period of convalescence pursuant to 
38 C.F.R. § 4.29.  However, this question will need to be 
addressed in this veteran's particular case in conjunction 
with the August 1995 VA hospitalization, if the temporary 
total rating issues are not rendered moot.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Appropriate development under the 
VCAA must be undertaken prior to further adjudication of the 
remanded issues.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should adjudicate the claim 
of entitlement to an effective date 
earlier than January 2, 1996, for the 
award of a 100 percent schedular rating 
for PTSD.  If that claim is denied, and 
a timely notice of disagreement is 
received in response to this 
determination, the RO must issue a 
Statement of the Case addressing this 
denial.  The veteran and his 
representative should be afforded the 
applicable time to respond.  If timely 
appealed, the earlier effective date 
issue must be certified to the Board for 
appellate review.  

2.  If the RO decision on the earlier 
effective date issue does not render 
moot the temporary total rating issues, 
then, pursuant to the veteran's 
representative's request, the RO must 
make a determination as to whether to 
refer the claims for temporary total 
ratings to the Director, Compensation 
and Pension Service.  If the referral is 
not made and the temporary total rating 
is denied, or if upon referral the 
Director denies the request, the RO must 
issue a Supplemental Statement of the 
Case addressing this denial.  The 
veteran and his representative should be 
afforded the applicable time to respond. 

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to ensure due process of law, and to comply with a precedent 
decision of the Court, as well as to comply with recently 
enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals



 



